Exhibit 10.gg

TXU

SPLIT-DOLLAR LIFE INSURANCE PROGRAM

SECTION 1. PURPOSE

 

1.1 Purpose. The TXU Split-Dollar Life Insurance Program (the “Plan”) was
established effective July 1, 1995, was amended and restated effective August 1,
1997, May 12, 2000, August 17, 2001, December 31, 2003 and is hereby amended and
restated effective as of May 20, 2005. The purpose of the Plan is to provide
eligible executives of Participating Employers with insurance on the life of
each such executive in recognition of the contributions of such executives to
the Company and for the purpose of continuing to maintain a competitive level of
benefits. This Plan is designed as an “unfunded or insured welfare” plan
maintained by the Company “for the purpose of providing benefits for a select
group of management or highly compensated employees” and, therefore, is designed
to be exempt from the reporting and disclosure requirements of Part 1 of Title I
of the Employee Retirement Income Security Act of 1974 (“ERISA”). Regulation
Section 2520.104-24 of the Department of Labor.

SECTION 2. DEFINITIONS

 

2.1 Definitions. Whenever used hereinafter, the following terms shall have the
meanings set forth below:

 

  (a) “AIP Award” means the award provided under the TXU Annual Incentive Plan.

 

  (b) “Beneficiary” means the person or persons designated by the Participant to
receive the Benefit payable from the Policy upon the death of the Participant.

 

  (c) “Benefit” means the benefits payable to a Participant, under the terms of
the Plan from the Policy of life insurance issued on the life of the Participant
pursuant to Section 5.1 hereof.

 

  (d) “Board of Directors” means the Board of Directors of the Company.

 

  (e) “Business Unit” means a subsidiary, division or operating unit of the
Company designated by the Chief Executive of the Company which will focus on its
own unique products, services and markets.

 

  (f) “Change in Control” means the occurrence of any one or more of the
following events:

(i) individuals who, on May 20, 2005, constitute the Board of Directors (the
“Board”) of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to May 20, 2005 whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Directors then

 

-1-



--------------------------------------------------------------------------------

on the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any entity a majority of the voting securities or other voting
interests of which are owned, directly or indirectly, by the Company
(“Subsidiary”), (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii) below), (E) with
respect to any Eligible Executive, pursuant to any acquisition by such Eligible
Executive or any group of persons including such Eligible Executive (or any
entity controlled by such Eligible Executive or controlled by any group of
persons including such Eligible Executive); or (F) a transaction (other than one
described in paragraph (iii) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause
(F) does not constitute a Change in Control under this paragraph (ii);

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders other than
approval required solely by Article XI of the Company’s articles of
incorporation, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation or other entity resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
or other entity that, directly or indirectly, has beneficial ownership of at
least 95% of the voting securities eligible to elect directors (or persons
performing similar functions) of the Surviving Corporation (the “Parent
Corporation”), is

 

-2-



--------------------------------------------------------------------------------

represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by voting
securities into which such Company Voting Securities were converted or for which
such Company Voting Securities were exchanged pursuant to such Business
Combination), and such voting power of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) among the holders thereof is
held in substantially the same proportion as the voting power of such Company
Voting Securities held by the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation, as the case may be, or any Subsidiary thereof), is or becomes the
beneficial owner, directly or indirectly, of 25% or more of the total voting
power of the outstanding voting securities eligible to elect directors (or
persons performing similar functions) of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) and (C) at least a majority of
the members of the board of directors (or similar governing body) of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination or, if any director was elected after
such time but prior to the consummation of such Business Combination, such
director was elected to fill a vacancy on the Board created in the ordinary
course and qualifies as an Incumbent Director (any Business Combination which
satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or

(iv) the consummation of a complete liquidation or dissolution of the Company
required to be approved by the Company’s shareholders or a sale of all or
substantially all of the assets of the Company and its Subsidiaries, considered
as a whole.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

  (g) “Collateral Assignment” means the document assigning an interest in the
Policy t to the Company, as set forth in Section 4.4 herein, a form of which
document is attached as Exhibit A and incorporated herein.

 

  (h) “Committee” means the administrative committee contemplated in Section 9.1
hereof whose members shall be appointed from time to time by the Board of
Directors.

 

-3-



--------------------------------------------------------------------------------

  (i) “Company” means TXU Corp., its successors and assigns.

 

  (j) “Compensation” means the annual rate of base salary, calculated without
regard to any deferrals, as of: (i) with respect to Plan Years beginning on or
prior to April 1, 2001, the June 1 immediately preceding the Plan Year; and
(ii) with respect to Plan Years beginning on and after April 1, 2002, the
March 1 immediately preceding the Plan Year, plus, in either case, the average
of the AIP Award over the immediately preceding three-year period; provided,
however, no more than the Target Award Level, as defined and provided for under
the AIP will be included in such average and, in years prior to the accumulation
of AIP Award data for the immediately preceding three-year period, the average
shall be determined with data for such shorter period.

 

  (k) “Disability Plan” means the TXU Long-Term Disability Income Plan, or any
successor plan providing long-term disability benefits and covering
Participants.

 

  (l) “Early Termination” means any one or more of the following:
(1) termination of employment with the Company or ceasing to meet the criteria
of an Eligible Employee prior to reaching age fifty-five and obtaining fifteen
years of Accredited Service (as defined in the Retirement Plan); (2) termination
of employment with the Company or ceasing to meet the criteria of an Eligible
Employee prior to becoming fully vested in the Benefit as set forth in
Section 5.2 hereof; or (3) termination for cause, as determined, for purposes of
the Plan, solely in the discretion of the Plan Administrator.

 

  (m) “Executive Officer” means an executive officer within the meaning of
Section 402 of the Sarbanes-Oxley Act of 2002.

 

  (n) “Eligible Employee” means: (i) for Plan Years beginning on or prior to
April 1, 2001, an individual who is elected as a corporate officer of a
Participating Employer with a title of Vice President or above; and (ii) for
Plan Years beginning on and after April 1, 2002, an officer of a Participating
Employer who is designated in the Company’s internal records as a category A, B,
or C officer as determined by the Company in its sole discretion; provided that
no additional employees will become Eligible Employees or Participants in this
Plan from and after December 31, 2003. Individuals who become Eligible Employees
will be notified of their eligibility to participate in this Plan.

 

  (o) “Insurer” means the insurance company or companies selected by the
Committee to issue Policies pursuant to the Participation Agreements hereunder.

 

  (p) “Participant” means an Eligible Employee who enters into a Participation
Agreement with the Company and whose Participation Agreement has not terminated.

 

  (q)

“Participating Employer” means the Company and each of its subsidiaries,
affiliates or Business Units which are approved by the Committee for

 

-4-



--------------------------------------------------------------------------------

 

participation in the Plan. The Participating Employers, as of the date of this
restatement of this Plan, are listed on Exhibit “C” attached hereto.

 

  (r) “Participation Agreement” or “Agreement” means the agreement between the
Participant and the Company for performance of obligations incident to the
provision of Benefits, a form of which document is attached as Exhibit B and
incorporated herein. The form of the Participation Agreement may be changed from
time to time by the Committee.

 

  (s) “Plan Administrator” means the person(s) or entities appointed to assist
the Committee in carrying out the operations of the Plan.

 

  (t) “Plan Retirement Date” means April 1 immediately following the
Participant’s attainment of age sixty-five.

 

  (u) “Plan Year” means, with respect to Plan Years beginning on or prior to
April 1, 2001, the twelve-month period beginning April 1 and ending June 30. The
Plan Year beginning April 1, 2001, shall be a short Plan Year ending on
March 31, 2002, and, thereafter, Plan Year shall mean the twelve-month period
beginning April 1 and ending March 31.

 

  (v) “Policy” and “Policies” means the policy or policies of life insurance
issued pursuant to the Participation Agreements hereunder and shall include any
substitutions, replacements, additional or supplemental policies. In certain
interim situations, as set forth in the Participation Agreements, “Policy” means
term life insurance.

 

  (w) “Retirement Plan” means the TXU Retirement Plan.

 

  (x) “Trust” means the rabbi trust established by TXU Corp. to assist it in
meeting its obligations under the Plan.

 

  (y) “Trustee” means the trustee appointed by the Committee to hold assets of
the Plan.

SECTION 3. ELIGIBILITY

Each Eligible Employee who shall not have attained the age of sixty-five may
become a Participant in the Plan effective as of: (i) with respect to Plan Years
beginning on or prior to July 1, 2001, the April 1 immediately following their
becoming an Eligible Employee; and (ii) with respect to Plan Years beginning on
and after April 1, 2002, the April 1 immediately following their becoming an
Eligible Employee, in either case by executing a Participation Agreement and
filing such Participation Agreement with the Plan Administrator, as evidenced in
the records of the Plan Administrator. Notwithstanding the foregoing, no new
Participants will be admitted under the Plan from and after December 31, 2003.

 

-5-



--------------------------------------------------------------------------------

SECTION 4. POLICIES

 

4.1 Issuance. Each Participant, pursuant to the Participation Agreement, will
take the required actions set forth in the Participation Agreement to cause a
Policy to be issued by the Insurer on the life of the Participant and to be
maintained in force at all times to provide the Benefits set forth herein.

 

4.2 Ownership. Subject to the Collateral Assignment of the Policy to the
Company, each Participant or such Participant’s designee shall be the owner of
the Policy (“Owner”) on such Participant’s life issued pursuant to the
applicable Participation Agreement and, as such Owner and subject to Sections
8.2 and 10.2 herein, may exercise all rights of ownership with respect to such
Policy.

 

4.3 Payment of Premiums. All premiums on the Policies acquired pursuant to
Participation Agreements hereunder shall be promptly paid by the Company when
and as they become due in accordance with and subject to the applicable
Participation Agreement. The Company may pay such premiums from general
corporate assets or it may choose to pay such premiums from Trust assets;
provided that, upon and following a Change in Control, the provisions of
Section 11 hereof shall control. Beginning August 1, 2002, no additional
premiums will be paid on a split-dollar life insurance basis with regard to
Executive Officers; provided that, from and after such date, premiums on
Policies will be paid in accordance with Addendum 1 to this Plan. The provisions
of this Plan, however, shall continue to apply, without modification, to the
Policies and premium payments made with respect to Executive Officers prior to
such date.

It is the Company’s intention that the Company’s financial obligation with
respect to each Policy will be structured to be terminated upon the later of:
(1) the Participant’s fifteenth year of full participation in the Plan, as set
forth in Section 5.4 herein; or (2) the Participant’s attainment of age
sixty-five, at which time the Policy is expected to have a cash surrender value
sufficient, at least, to maintain the Policy in force at its level at such time.

 

4.4 Collateral Assignment of Policy. As security for the Participant’s
obligations under the Participation Agreement, each Participant shall assign to
the Company, by Collateral Assignment, an interest in the cash value and
Benefits of the Policy on such Participant’s life. The Collateral Assignment of
any Policy shall be in the form(s) approved, from time to time, by the Company
in its sole discretion.

SECTION 5. BENEFITS

 

5.1 Level. Benefits, subject to the Collateral Assignment and, for individuals
who become Eligible Employees on or after October 15, 1996, to the vesting
schedule set forth in Section 5.2 below, shall be payable from the Policy. The
amount of the Benefit provided under the Policy with respect to each Participant
shall be determined in accordance with provisions of subsection 5.1(a) or 5.1(b)
below, as applicable.

 

  (a)

Individuals who Become Participants after January 1, 2002. For Eligible
Employees who become Participants after January 1, 2002, the Benefit provided
for under the Policy shall be an amount equal to a multiple of the Participant’s

 

-6-



--------------------------------------------------------------------------------

 

Compensation depending on the Participant’s officer category as set forth in the
following table:

 

Participant’s Officer Category

 

Benefit

A

  4 x Compensation

B

  3 x Compensation

C

  2 x Compensation

The determination of a Participant’s officer category shall be made by the
Company in its sole discretion using such factors as it may deem appropriate and
all decisions of the Company shall be final and binding on all parties. Each
Participant’s Benefit amount shall be communicated to him upon his becoming a
Participant hereunder, and shall be subject to change in accordance with the
table set forth above in the event, and to the extent, that a Participant’s
officer category changes.

 

  (b) Individuals who Become Participants before January 1, 2002. For Eligible
Employees who become Participants before January 1, 2002, a determination will
be made as to the vested portion of each such Participant’s Benefit as of
January 1, 2002. The Benefit which shall be available to such Participants
hereunder shall be the greater of: (i) such vested Benefit amount; or (ii) the
Benefit provided for in the table set forth in subsection 5.1(a) above, provided
that each such Participant shall be entitled to a Benefit of not less than 2 x
Compensation. If, pursuant to the preceding sentence, a Participant is entitled
to a Benefit greater than his vested Benefit as of January 1, 2002, he shall be
required to vest in the difference between such vested Benefit and the Benefit
to which he is entitled under the preceding sentence in accordance with the
vesting schedule set forth in Section 5.2 below. Notwithstanding any other
provision herein, an Early Termination shall not be deemed to have occurred
merely because a Participant covered under this subsection 5.1(b) is not, as of
January 1, 2002, designated as a category A, B or C officer or he ceases at any
time thereafter to be so designated.

A Participant’s Benefit shall not be decreased because of lower Compensation;
provided that, the Company reserves the right to adjust the face amount of any
Policy which cannot be issued by the Insurer under standard cost in the
following manner: to the extent that the premium would exceed one hundred and
fifty percent (150%) of the standard cost (“Premium Amount”), the Committee may
reduce the face amount of coverage to the level such Premium Amount would
purchase or in such other manner as the Committee deems appropriate.

 

5.2

Vesting. Individuals who become Eligible Employees on or after October 15, 1996,
shall not be immediately fully vested in the Benefit, but shall vest in the
Benefit periodically

 

-7-



--------------------------------------------------------------------------------

 

over time based on the number of years of their participation in the Plan in
accordance with the vesting schedule set forth below:

 

Number of Full Years of

Participation In the Plan

 

Percentage of Death Benefit of Policy

To Which Participant is Vested

Under 2 Full Years

  0%

Completion of 2 Years

  25%

Completion of 3 Years

  50%

Completion of 4 Years

  75%

Completion of 5 Years

  100%

 

5.3 Company’s Limited Obligation. The Company shall have no further obligation
to provide Benefits other than to pay premiums under Section 4.3 herein to
maintain the Policy at the level set forth in Section 5.1 herein.
Notwithstanding the foregoing, the Company shall not pay premiums on Policies
for Executive Officers on a split-dollar basis from and after August 1, 2002.
Premium payments on Policies for Executive Officers shall, from and after
August 1, 2002, be made only in accordance with the provisions of Addendum 1 to
this Plan. The Participant, other Owner, or, in the event of the Participant’s
death, the Beneficiary shall look solely to the Insurer and the Policy for
payment of Benefits under the Plan.

 

5.4 Termination of Agreement. As set forth in the Participation Agreement, the
Agreement shall terminate on the earlier of (a) Early Termination, (b) death of
the Participant, (c) the April 1 following the later of (i) obtaining age
sixty-five or (ii) fifteen years of full participation in the Plan, or
(d) termination of the Plan by the Board of Directors. Full participation in the
Plan shall not include the period during which the Policy is a policy of term
life insurance.

 

5.5 Distribution. If the Agreement terminates because of Early Termination, the
Participant will pay to the Company an amount equal to the lesser of (a) the
total amount of premiums paid with respect to the vested portion of the Policy;
or (b) the cash surrender value of the vested portion of the Policy. Upon
receipt of this amount, the Company will release the Collateral Assignment with
respect to the vested portion of the Policy. If the Policy is comprised of more
than one life insurance policy, the Committee will determine in its sole
discretion how and in which order such life insurance policies will vest. The
Policy or the balance, if any, payable under the Policy will then be fully
distributable according to the terms of the Policy.

Notwithstanding anything herein seemingly to the contrary, in the event that the
Participant retires under the Retirement Plan, ceases to be an Eligible Employee
upon reaching age fifty-five and fifteen years of Accredited Service, or becomes
eligible for benefits under the Disability Plan, such Participant will remain a
Participant in the Plan until the Participation Agreement otherwise terminates.
Retirement under the Retirement

 

-8-



--------------------------------------------------------------------------------

Plan, in general, is retirement upon obtaining age fifty-five and fifteen years
of Accredited Service, if early, or upon obtaining age sixty-five.

If the Agreement terminates because of reasons other than Early Termination, the
Company will receive the total amount of premiums paid with respect to the
Policy from the cash surrender value or, in the event of the Participant’s
death, the Company will receive the amount in excess of the level of the vested
Benefits payable from the proceeds of the Policy. The Participant, if such
amount is not paid directly to the Company by the Insurer, agrees, pursuant to
the Participation Agreement, to reimburse the Company for such amount. Upon
receipt of this amount, the Company will release the Collateral Assignment with
respect to the Policy. The Policy or the balance, if any, payable under the
Policy, or, in the event of the Participant’s death, the level of the vested
Benefits payable from the proceeds of the Policy will be fully distributable
according to the terms of the Policy.

Notwithstanding any other provision of this Plan or of any Agreement, upon a
Change in Control, the provisions of Section 11 shall apply.

 

5.6 Tax Offset Payments. Upon reaching retirement, to the extent that a
Participant may be deemed to realize gross income in any year for Federal income
tax purposes on the economic benefit of the Policy on the Participant’s life (or
other applicable measures for income tax purposes), the Company, in the
discretion of the Plan Administrator, may pay to each such Participant such
amount as will fully compensate the Participant for all such taxes attributable
to the receipt of such income and such payment in order to preserve for the
Participant on an after-tax basis the full Benefits intended to be conferred by
this Plan.

 

5.7 Claims. All claims for Benefits shall be filed with the Insurer.

SECTION 6. TRANSFERABILITY AND SPEND THRIFT PROVISION

 

6.1 Nontransferability. Any assignment of the Policy by the Participant for
estate planning, tax planning or other purposes shall be subject to the
Collateral Assignment; and such Assignment shall so provide. Any rights to
Benefits under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Participant, other Owner or the Beneficiary.

SECTION 7. DESIGNATION OF BENEFICIARIES

7.1 Specified Beneficiary. The Owner shall designate a Beneficiary or
Beneficiaries who, upon the Participant’s death, are to receive, subject to the
Collateral Assignment, the proceeds of the Policy. All Beneficiary designations
shall be in writing and signed by the Owner, and shall be effective only if and
when delivered to the Insurer during the lifetime of the Participant. The Owner
may, from time to time during the Participant’s lifetime, change the Beneficiary
or Beneficiaries by a signed, written instrument delivered to the Insurer. The
payment of amounts shall be in accordance with the last unrevoked written
designation of the Beneficiary that has been signed and so delivered.

 

-9-



--------------------------------------------------------------------------------

SECTION 8. RIGHTS OF PARTICIPANTS

 

8.1 Employment. All Participants understand that they are employees at will.
Therefore, nothing in the Plan or Participation Agreement shall interfere with
or limit in any way the right of the Company to terminate, for any or no reason,
any Participant’s employment at any time, nor confer upon a Participant any
right to continue in the employ of the Company.

 

8.2 Loans. Prior to the termination of the Participation Agreement, the
Participant or other Owner shall not have the right to pledge the Policy as
security for a loan or to obtain from the Insurer a loan against the cash
surrender value of the Policy.

 

SECTION 9. ADMINISTRATION

 

9.1 Administration. The Committee shall be responsible for the administration of
the Plan. The Committee is authorized to interpret the Plan, to prescribe,
amend, and rescind rules and regulations relating to the Plan, provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company, and to make all other determinations necessary or advisable for
the administration of the Plan. The determination of the Committee,
interpretation or other action made or taken pursuant to the provisions of the
Plan, shall be final, binding and conclusive for all purposes and upon all
persons whomsoever. The Committee shall appoint a Plan Administrator to assist
in carrying out the operations of the Plan.

 

SECTION 10. RIGHTS OF COMPANY

 

10.1 Amendment or Termination of the Plan. The Board of Directors may amend,
terminate, or suspend the Plan at any time. Any such amendment, termination, or
suspension of the Plan shall be effective on such date as the Board of Directors
may determine. An amendment or modification of the Plan may affect Participants
at the time thereof as well as future Participants, but no amendment or
modification of the Plan for any reason may diminish any Participant’s Benefit
as of the effective date thereof, including without limitation any of the
provisions of Section 11.1 hereof. Upon Plan termination, all Participation
Agreements shall terminate.

 

10.2 Loans. The Company shall have the right to obtain from the Insurer a loan
against the cash surrender value of each Policy issued hereunder.

 

SECTION 11. CHANGE IN CONTROL

 

11.1

Funding of Vested Portion of Benefit Upon and Following Change in Control.
Notwithstanding any other provision of this Plan or any Agreement seemingly to
the contrary, in the event of a Change in Control: (i) the Company or its
successor shall promptly, and in any event within thirty (30) days following
such Change in Control, make an irrevocable contribution to the Trust in an
amount determined by the Committee sufficient to fully pay from Trust assets,
the premiums on the then vested portion of all Policies in the manner described
in Section 4.3 hereof until such time as each Policy has a cash surrender value
sufficient, at least, to continue to maintain the then vested portion

 

-10-



--------------------------------------------------------------------------------

of the Policies in force in an amount at least equal to the vested Benefit level
as of the date of the Change in Control; and (ii) with respect to the vested
portion of each Participant’s Benefit as of the date of the Change in Control,
no Agreement shall terminate by reason of Early Termination or the termination
of this Plan, but each Agreement shall continue in effect until otherwise
terminated upon the death of the Participant or the April 1 following the later
of the Participant obtaining age sixty-five or fifteen years of full
participation in the Plan and/or under the Agreement, it being the intent of
this provision that, following a Change in Control, the vested portion of each
Participant’s Benefit shall be fully funded in the Trust and nonforfeitable.
Thereafter, the Committee shall direct the Trustee to promptly pay the premiums
on all Policies when and as they become due. At least annually prior to the
premium due date of the Policies, the Committee shall evaluate the amount of
assets held in the Trust and shall make additional irrevocable contributions to
the Trust, in amounts determined by the Committee, such that, at all times, the
Trust shall maintain assets which, at a minimum, shall be sufficient to pay the
premiums on at least the vested portion of all Policies as of the date of the
Change in Control until such time as each Policy has a cash surrender value
sufficient, at least, to continue to maintain the Policies in force in an amount
at least equal to the vested level as of the date of the Change in Control. Upon
the occurrence of a Change in Control, each outstanding Agreement shall
automatically, and without any action on the part of any party, be deemed to
incorporate the provisions of this Section 11, and the provisions of this
Section 11 shall control and take precedence over any contrary or seemingly
conflicting provision (or absence of a provision) elsewhere in this Plan or in
any Agreement.

 

SECTION 12. REQUIREMENTS OF LAW

 

12.1 Governing Law. The Plan and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the State of Texas.

 

-11-



--------------------------------------------------------------------------------

EXECUTED on March 2, 2006, to be effective as of May 20, 2005.

 

TXU CORP. By:   /s/ Riz Chand          

Riz Chand, Senior Vice-President,

HumanResources

 

-12-



--------------------------------------------------------------------------------

EXHIBIT “C”

PARTICIPATING EMPLOYERS

TXU Corp. and each of its United States domestic

Subsidiaries.

 

-13-